Citation Nr: 0624409	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-37 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability to include as secondary to a service-
connected disability.

2.  Entitlement to service connection for a cervical spine 
disability to include as secondary to a service-connected 
disability.

3.  Entitlement to service connection for a low back 
disability to include as secondary to a service-connected 
disability.

4.  Entitlement to service connection for a left shoulder 
disability to include as secondary to a service-connected 
disability.

5.  Entitlement to service connection for hepatitis C to 
include as secondary to a service-connected disability.

6.  Entitlement to service connection for depression to 
include as secondary to a service-connected disability.

7.  Entitlement to service connection for hearing loss to 
include as secondary to a service-connected disability.

8.  Entitlement to service connection for tinnitus to include 
as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to November 
1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).  In that decision, the RO denied 
service connection for: instability of the left knee because 
evidence submitted was not new and material; a cervical spine 
disability; a low back disability; a left shoulder 
disability; hepatitis C; depression; hearing loss; and 
tinnitus.

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: entitlement to 
service connection for (1) a left knee disability to include 
as secondary to a service-connected disability, (2) a 
cervical spine disability to include as secondary to a 
service-connected disability, (3) a low back disability to 
include as secondary to a service-connected disability, (4) a 
left shoulder disability to include as secondary to a 
service-connected disability, and (5) hepatitis C to include 
as secondary to a service-connected disability. 


FINDINGS OF FACT

1.  In August 1989, the RO denied service connection for a 
left knee disability to include as secondary to a service-
connected disability; evidence received since the August 1989 
RO decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim. 

2.  The veteran is not shown by competent medical evidence to 
have depression etiologically related to active service or to 
a service-connected disability.

3.  The veteran is not shown by competent medical evidence to 
have hearing loss etiologically related to active service or 
to a service-connected disability.

4.  The veteran is not shown by competent medical evidence to 
have tinnitus etiologically related to active service or to a 
service-connected disability


CONCLUSIONS OF LAW

1.  The August 1989 RO decision, which denied service 
connection for a left knee disability to include as secondary 
to a service-connected disability, is final; evidence 
received subsequent to that decision is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103, 
20.1105 (2005).

2.  Depression was not incurred in or aggravated by active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.310 (2005).  

3.  Hearing loss was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2005).  

4.  Tinnitus was not incurred in or aggravated by active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a December 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims and asked him 
to provide any evidence that pertains to his claims.  The 
letter delineated evidence received by VA; evidence VA would 
reasonably seek to obtain; and information and evidence for 
which the veteran was responsible.  In a January 2003 
correspondence, the veteran indicated that he did not receive 
notice in regard to VA's duty to assist and requested more 
information.  It appears that the RO responded to that 
request in January 2003.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.   Although VA did not 
provide the veteran with notice in regard to new and material 
evidence, in light of the Board's favorable decision on that 
issue, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, No. 04-181 
(U. S. Vet. App. Mar. 31, 2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection for 
depression, hearing loss, and tinnitus, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
private medical records, and lay statements have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including arthritis 
and sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).



1.  New and Material Evidence 

The RO previously considered and denied the veteran's claim 
for service connection for a left knee disability to include 
as secondary to a right knee disability in an unappealed 
August 1989 rating decision.  Thus, the Board must first 
determine whether new and material evidence has been 
presented before it can reopen and re-adjudicate the claim on 
the merits.   See Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996) 

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).  New evidence means existing evidence 
not previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2005).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. at 513 
(1992). Evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  The Board is required 
to review new and material evidence submitted only since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  

The last final rating decision was in August 1989.   In that 
decision, the RO found that direct service was not shown for 
a left knee disability and that it would be speculative to 
relate a 1987 fall and injury to the left knee exclusively to 
an unstable service-connected right knee.  

Evidence received subsequent to the August 1989 rating 
decision includes: a January 1994 VA examination which notes 
a probable degenerative tear of the medial meniscus of the 
left knee; a June 2002 treatment record from Dr. M.J.F.; a 
June 2002 treatment record from Dr. G.F., which notes early 
degenerative osteoarthritic changes in the left knee; a July 
2002 MRI from Dr. G.A.; an April 2003 examination report from 
Dr. R.L.S. relating the veteran's left knee complaints to the 
veteran's right knee disability; VA treatment records from 
May 2003 to March 2004; and various lay statements.  The 
Board finds that the evidence received subsequent the August 
1989 decision is new and material.  The evidence is new, in 
that it had not been submitted previously.  The evidence is 
material in that it appears to contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's left knee disability.  

New evidence shows that the veteran's current left knee 
disability may be directly related to trauma in service, or 
may be secondary to a service-connected disability. The 
veteran is service-connected for a right knee disability.  
Service medical records show that he sustained a right knee 
injury in service while parachuting.  Evidence received 
before the August 1989 decision includes a March 1987 
treatment record that notes degenerative changes in the left 
knee, and a June 1989 VA examination that notes a history of 
left knee problems starting in 1984, within one year from 
separation from service.  Medical records received subsequent 
to the August 1989 examination reflect degenerative changes 
or osteoarthritis in the left knee.  Dr. R.L.S. stated that 
he believed it was reasonably medically certain that the 
veteran's left knee complaints are directly related to 
prolonged impairment, pain, and gait disturbances present in 
his right knee.  May 2003 VA treatment records note left knee 
pain, likely secondary to arthritis from trauma, and neck and 
lower back pain possibly due to degenerative disc disease 
given the veteran's history of being a paratrooper in 
service.  The Board finds that new evidence, when considered 
with previous evidence of record, raises a reasonable 
possibility of substantiating the veteran's claim.

Accordingly, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a left knee disability 
to include as secondary to a service-connected disability.  
However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the veteran's claim.

2.  Depression, Hearing Loss, and Tinnitus

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131 (West 2002); Degmetich v. Brown, 104 F. 3d 1328 
(1997).  In the instant case, the medical evidence of record 
does not reflect a current diagnosis of a hearing loss 
disability or tinnitus.  Further, there is no competent 
evidence relating a current diagnosis of depression to 
service or to a service-connected disability.  See also 
38 C.F.R. § 3.310 (2005).  Service medical records are 
negative for any complaints, diagnoses, or treatment for 
depression, hearing loss, or tinnitus.  In an October 2003 VA 
outpatient treatment record the veteran was assessed as 
having anxiety/depression; he was noted to appear overly 
anxious and a psychiatric consultation was requested.  There 
are, however, no further treatment records relating to 
depression.  In a March 2004 Statement in Support of Claim, 
the veteran reported that his depression had "resolved" and 
he indicated that he had neither been treated nor tested for 
hearing loss or tinnitus.  Essentially, the record contains 
no competent medical evidence relating depression, hearing 
loss, or tinnitus to a disease, injury, or event in service, 
or to the veteran's service-connected right knee disability.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).  April 
1982 and May 1983 audiograms do not reflect a hearing 
disability in service.  See 38 C.F.R. § 3.385 (2005).  There 
is no evidence of sensorineural hearing loss within one year 
from the date of termination of service; thus, presumptive 
service connection is not warranted.  See 38 U.S.C.A. §§ 
1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Therefore, the Board finds that the record does not reflect 
that the veteran has depression, hearing loss, or tinnitus 
that is etiologically related to service, or to a service-
connected disability.
 
C.  Conclusion
  
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for left knee disability to include as secondary 
to a service-connected disability.

The record does not contain competent evidence that the 
veteran has depression, hearing loss, or tinnitus that is 
etiologically related to service, or to a service-connected 
disability.  The preponderance of the evidence is against the 
veteran's claims for service connection.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant these claims.




ORDER

The claim of entitlement to service connection for a left 
knee disability to include as secondary to a service-
connected disability is reopened, and to this extent only, 
the appeal is granted. 

Service connection for depression is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

As noted above, VA did not provide the veteran with notice of 
the type of specific evidence necessary to establish a 
disability rating or effective date for the claims on appeal.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The RO should cure any notice deficiencies with respect to 
the issues currently on remand.

1.  Cervical Spine

In a November 2003 statement, the veteran expressed 
disagreement with a February 2003 rating decision, which 
denied a claim of entitlement to service connection for a 
cervical spine disability to include secondary to a service-
connected disability.  The Board finds that the November 2003 
statement was a timely notice of disagreement.  However, an 
August 2004 statement of the case failed to address the 
particular issue of service connection for a cervical spine 
disability.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2005); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The RO should 
cure this defect.  Thereafter, the RO should return the 
claims file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required and has no authority to decide the claim).

2.   Left Knee, Low Back, Left Shoulder, and Hepatitis C

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See id.  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claims.

Private treatment records and VA treatment records reflect 
current diagnoses of left knee, low back, and left shoulder 
disabilities.  The veteran reported in a November 2003 VA 
treatment record that he had joint pain that stemmed back to 
when he was in service.  A June 1989 VA examination noted a 
history of left knee problems starting in 1984 while the 
veteran was doing exercises for his right knee.  November 
2003 VA treatment records reflect left knee pain likely due 
to osteoarthritis; left shoulder pain due to impingement 
syndrome; and neck and lower back pain possibly due to 
degenerative disc disease given the veteran's history of 
being a paratrooper.  

The veteran is service-connected for a right knee disability.  
Service medical records show that the veteran injured his 
right knee in service during a parachute jump.  He re-injured 
his knee in service and was subsequently found to be unfit 
for military service due to his right knee disability.  The 
veteran was seen by Dr. M.F. in March 1987 for an operation 
on both knees, and in August 1987 for an operation on the 
right knee.  Dr. M.F. noted that the veteran had chronic and 
increasing instability of the right knee with subsequent 
involvement and damage to the left knee.  In an April 2003 
examination, Dr. R.L.S. stated that the veteran's left knee 
and low back disabilities were likely related to the 
veteran's right knee disability, and that his left shoulder 
and neck were probably not related to his knee disability.  

VA treatment records reflect a history of hepatitis C, status 
post blood transfusion in 1987.  In a November 2003 lay 
statement, the veteran stated that he received blood 
transfusions during a total right knee reconstruction in 
1987, that he had no evidence or symptoms of hepatitis C 
prior to that surgery, and that he had not received any 
transfusions since then.  

The evidence shows that the veteran has current diagnosed 
disabilities, which may be related to an established event or 
injury in service, or may be related to a service-connected 
right knee disability.  Thus, the Board finds that a VA 
examination is necessary to determine the etiology the 
veteran's left knee disability, low back disability, left 
shoulder disability, and hepatitis C, and to resolve any 
conflicting opinions on record regarding to etiology.  

The Board notes that 1987 operative notes submitted by the 
veteran from Valley Presbyterian Hospital do not reflect 
receipt of a blood transfusion.  The Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA make 
reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain.  38 U.S.C.A. § 5103A (West 2002).  In order to give 
the veteran every consideration with respect to the present 
appeal, the RO should request medical records from Valley 
Presbyterian Hospital relating to any blood transfusions 
received for a 1987 right knee operation.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice that explains the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the CAVC 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should issue a statement of 
the case addressing the issue of 
service connection for a cervical spine 
disability, to include as secondary to 
a service-connected disability.  The 
veteran should be given an opportunity 
to perfect an appeal by submitting a 
timely substantive appeal.  The RO 
should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of 
this issue following the issuance of 
the statement of the case unless he 
perfects his appeal.

3.  The RO should contact the veteran and 
request that he identify all healthcare 
providers from whom he has received blood 
transfusions since service.  The RO 
should request that the veteran complete 
and return appropriate release forms, 
including a release form for Valley 
Presbyterian Hospital, so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

4.  The veteran should be afforded VA 
examinations within the appropriate 
specialties to determine if the veteran 
has a left knee disability, a low back 
disability, a left shoulder disability, 
or hepatitis C related to an in-service 
injury or event, or secondary to a 
service-connected right knee disability.  
The examiner should provide a clear 
rational for all opinions rendered.

The examiner should review the claims 
folder; identify any left knee, low back, 
and left shoulder disabilities; and state 
whether it is as likely as not, that any 
identified disabilities are etiologically 
related to service, and whether it is as 
likely as not that any identified 
disabilities are due to, the result of, 
or aggravated by the veteran's service-
connected right knee disability.  

The examiner should review the claims 
folder; identify any risk factors for 
hepatitis C; and state whether it is as 
likely as not that hepatitis C was 
incurred due to operations on the 
veteran's service-connected right knee or 
is otherwise related to the veteran's 
military service.  

The RO should review the examination 
reports to ensure that they are in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once. 

5.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


